DETAILED ACTION
The present office action is responsive to the applicant’s filling the application on 05/20/2022. 
The application has claims 1-20 present. All the claims have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on  10/24/2022 was filed before the mailing date of the non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 9, 10, 11, 12, 14, 17, 19 and 20 of U.S. Patent No. 11,341,315 in view of Heo et al. (US 20180032491). Although the claims at issue are not identical, they are not patentably distinct from each other and are obvious over Pat. ‘315 and Heo.

With respect to claim 1, claim 1 of Pat ‘315 teaches all the elements of the claim, but doesn’t teach partially pre-rendered webpage.
Heo teaches partially pre-rendered webpage (see para 75-76, 83, pre- rendering  dynamic pages that have scripts and stylesheets and storing in image file – static and providing as a whole or in portions (partially).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Heo to modify ‘315, since it would have improve to provide the portions as they become active on the users device (see para 75). 

With respect to claim 2, claim 1 of Pat ‘315  teach all the elements of the claim.

With respect to claim 3, claim 1 of Pat ‘315  teach all the elements of the claim.

With respect to claim 4, claim 4 of Pat ‘315  teach all the elements of the claim. 

With respect to claim 5, claim 1 of Pat ‘315 teach all the elements of the claim.

With regards to claim 6, claim 2 of Pat ‘315 teaches all the elements of the claim, but doesn’t teach and the one or more dynamically-generated webpages comprise different homepages of the web site for different store locations of a retailer.
Heo teaches dynamically generated webpages and provides examples of a Host and all associated pages (see para 32-33).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings with any host homepages including retail store since they are all webpages used for different companies, people or things with similar markup language, therefore it would have been obvious to apply the same method to many types of websites.
With respect to claim 7, claim 7 of Pat ‘315 teach all the elements of the claim.

With respect to claim 8, claim 1 of Pat ‘315 teach all the elements of the claim.

With respect to claim 9, claim 9 of Pat ‘315 teach all the elements of the claim.

With respect to claim 10, claim 10 of Pat ‘315 teach all the elements of the claim.

With respect to claim 11, claim 11 of Pat ‘315 teaches all the elements of the claim, but doesn’t teach partially pre-rendered webpage.
Heo teaches partially pre-rendered webpage (see para 75-76, 83, pre- rendering  dynamic pages that have scripts and stylesheets and storing in image file – static and providing as a whole or in portions (partially).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Heo to modify ‘315, since it would have improve to provide the portions as they become active on the users device (see para 75). 

With respect to claim 12, claim 11 of Pat ‘315  teach all the elements of the claim.

With respect to claim 13, claim 11 of Pat ‘315  teach all the elements of the claim.

With respect to claim 14, claim 14 of Pat ‘315  teach all the elements of the claim.

With respect to claim 15, claim 11 of Pat ‘315 teach all the elements of the claim.
With regards to claim 16, claim 12 of Pat ‘315 teach all the elements of the claim but doesn’t teach and the one or more dynamically-generated webpages comprise different homepages of the web site for different store locations of a retailer.
Heo teaches dynamically generated webpages and provides examples of a Host and all associated pages (see para 32-33).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings with any host homepages including retail store since they are all webpages used for different companies, people or things with similar markup language, therefore it would have been obvious to apply the same method to many types of websites.

With respect to claim 17, claim 17 of Pat ‘315 teach all the elements of the claim.

With respect to claim 18, claim 11 of Pat ‘315 teach all the elements of the claim.

With respect to claim 19, claim 19 of Pat ‘315 teach all the elements of the claim.

With respect to claim 20, claim 20 of Pat ‘315 teach all the elements of the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5-11, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Heo et al. (US 20180032491), in view of Kwon et al.(US20090119329). 

In regards to claims (1 and 11), Heo teaches A system comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions that, when executed by the one or more processors, cause the one or more processors to perform functions comprising: automatically storing HTML code to automatically transform at least a portion of one or more dynamically-generated webpages from a dynamic content format into a static content format such that the at least the portion of the one or more dynamically-generated webpages are transformed into one or more at least partially pre-rendered webpages (see FIG. 1, 4 and 6, abstract and at least para 27, 52-53, 75-76, 83, pre- rendering  dynamic pages that have scripts and stylesheets and storing in image file – static and providing as a whole or in portions. Periodically updated the webpages data para 83); receiving a first request for a first requested webpage from a computing device of a first user to view the first requested webpage; transmitting, from a content delivery computer for display on the computing device of the first user, the HTML code in the static content format for a first one of the one or more at least partially pre-rendered webpages that matches the first requested webpage of the first request (see FIG. 5, 6 and at least para 65-71, 77-83; receiving a request and matching request to available stored webpage and its portions and providing the page for display after a match to the request has been found.); 
Heo teaches receiving a request and matching request to available stored webpage and providing the page for display after a match to the request has been found (see FIG. 5, 6 and at least para 65-71, 77-83). However, Heo fails to specifically teach automatically updating the HTML code in the static content format for the first one of the one or more at least partially pre-rendered webpages based on one or more updates to the first one of the at least the portion of the one or more dynamically-generated webpages that matches the first one of the one or more at least partially pre-rendered webpages; receiving a second request for the first requested webpage from a second computing device of a second user; and automatically transmitting, from the content delivery computer for display on the second computing device of the second user, the HTML code in the static content format, as automatically updated, for the first one of the one or more at least partially pre-rendered webpages that matches the first requested webpage of the second request.
Kwon teaches automatically updating the HTML code in the static content format for the first one of the one or more at least partially pre-rendered webpages based on one or more updates to the first one of the at least the portion of the one or more dynamically-generated webpages that matches the first one of the one or more at least partially pre-rendered webpages; receiving a second request for the first requested webpage from a second computing device of a second user; and automatically transmitting, from the content delivery computer for display on the second computing device of the second user, the HTML code in the static content format, as automatically updated, for the first one of the one or more at least partially pre-rendered webpages that matches the first requested webpage of the second request (see para 23, 44, teaches automatically verifying if the stored version of the webpage is up to date and if not, updating a storage of static web pages in order to have the latest updated version for further request. Para 23 teaches providing the static version as required by the requesting device)
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Kwon to modify Heo, since it would have improve the system in order to keep the webpages updated for further request of the page. 

In regards to claims (5 and 15), Heo teaches wherein: the computing instructions, when executed on the one or more processors, further cause the one or more processors to perform a function comprising: in response to receiving the first request, searching the content delivery computer to identify a match between the first requested webpage of the first request and the first one of the one or more at least partially pre-rendered webpages stored in the content delivery computer (see FIG. 5, 6 and at least para 65-71, 75-83; receiving a request and matching request to available stored webpage and its portions and providing the page for display after a match to the request has been found);
Heo doesn’t specifically teach  in response to receiving the second request, searching the content delivery computer to identify a match between the first requested webpage of the second request and the first one of the one or more at least partially pre-rendered webpages stored in the content delivery computer; and transmitting the HTML code in the status content format for the first one of the one or more pre-rendered webpages further comprises: upon identifying the match between the first requested webpage and the first one of the one or more at least partially pre-rendered webpages and in response to the first request, automatically transmitting, from the content delivery computer for display on the computing device of the first user, the HTML code in the static content format for the first one of the one or more at least partially pre-rendered webpages.
Kwon teaches teach  in response to receiving the second request, searching the content delivery computer to identify a match between the first requested webpage of the second request and the first one of the one or more at least pre-rendered webpages stored in the content delivery computer; and transmitting the HTML code in the status content format for the first one of the one or more pre-rendered webpages further comprises: upon identifying the match between the first requested webpage and the first one of the one or more at least pre-rendered webpages and in response to the first request, automatically transmitting, from the content delivery computer for display on the computing device of the first user, the HTML code in the static content format for the first one of the one or more at least pre-rendered webpages (see para 23, 44, teaches automatically verifying if the stored version of the webpage is up to date and if not, updating a storage of static web pages in order to have the latest updated version for further request. Para 23 teaches providing the static version as required by the requesting device)
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Kwon to modify Heo, since it would have improve the system in order to keep the webpages updated for further request of the page. 

In regards to claims (6 and 16), although Heo doesn’t specifically teach wherein: the one or more dynamically-generated webpages comprise a homepage of a web site; and the one or more dynamically-generated webpages comprise different homepages of the web site for different store locations of a retailer.
Heo provides examples of a Host and all associated pages (see para 32-33).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings with any host homepages including retail store since they are all webpages used for different companies, people or things with similar markup language, therefore it would have been obvious to apply the same method to other types of websites.

In regards to claims (7 and 17), Heo teaches wherein: automatically storing the HTML code further comprises automatically storing the HTML code in cache memory of the content delivery computer; and automatically transmitting the HTML code further comprises automatically transmitting the HTML code from the cache memory of the content delivery computer (see at least para 83-84, store in cache) .

In regards to claims (8 and 18) Heo teaches wherein: automatically storing the HTML code further comprises automatically storing, in the content delivery computer, first HTML code for an entirety of the one or more dynamically-generated webpages (see para 27, 52-53, 75-76, 83, storing webpage content and portions into static formats)., wherein automatically storing the first HTML code transforms the entirety of the one or more dynamically-generated webpages from the dynamic content format into the static content format such that the entirety of the one or more dynamically-generated webpages are transformed into one or more entirely pre-rendered webpages; and automatically transmitting the HTML code further comprises: automatically transmitting, from the content delivery computer for display on the computer device of the first user, the first HTML code in the static content format for the first one of the one or more entirely pre-rendered webpages (see FIG. 5, 6 and at least para 65-71, 75-76, 77-83 sending and displaying the all parts or portions of the pre rendered pages. Examples of host and all associated pages [para 32-33]).

In regards to claims (9 and 19), Heo teaches wherein the computing instructions, when executed on the one or more processors, further cause the one or more processors to perform a function comprising: searching for the first one of the one or more at least partially pre-rendered webpages that matches the first requested webpage of the request; and when searching does not identify the first one of the one or more at least partially pre-rendered webpages that matches the first requested webpage of the request: automatically using a server-side rendering process to facilitate displaying, on the computing device of the second user, one of the one or more dynamically-generated webpages matching the first requested webpage of request (see para 70, 88, if not pre-render web sending a server request for the page).
Heo doesn’t specifically teach requested webpage of the second request (updated version static page).
Kwon teaches requested webpage of the second request (updated version static page)(see para 23, 44, teaches automatically verifying if the stored version of the webpage is up to date and if not, updating a storage of static web pages in order to have the latest updated version for further request. Para 23 teaches providing the static version as required by the requesting device)
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Kwon to modify Heo, since it would have improve the system in order to keep the webpages updated for further request of the page. 

In regards to claims (10 and 20), Heo teaches searching for the first one of the one or more at least partially pre-rendered webpages that matches the first requested webpage; and when searching does not identify the first one of the one or more at least partially pre-rendered webpages that matches the first requested webpage: automatically using a client-side rendering process to facilitate displaying, on the computing device of the second user, one of the one or more dynamically-generated webpages matching the first requested webpage (see para 67-73, if not pre-render web providing a client rendering of the requested page).
Heo doesn’t specifically teach requested webpage of the second request (updated version static page).
Kwon teaches requested webpage of the second request (updated version static page)(see para 23, 44, teaches automatically verifying if the stored version of the webpage is up to date and if not, updating a storage of static web pages in order to have the latest updated version for further request. Para 23 teaches providing the static version as required by the requesting device)
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Kwon to modify Heo, since it would have improve the system in order to keep the webpages updated for further request of the page. 

Claims (2 and 12) is/are rejected under 35 U.S.C. 103 as being unpatentable over  Heo and Kwon as applied to claims above, in view of Bedrax-Weiss et al. (US 8719265) (hereinafter Bedrax)

In regards to claims (2 and 12), Heo doesn’t specifically teach wherein the computing instructions, when executed by the one or more processors, further cause the one or more processors to perform a function comprising: using a bot to periodically visit the one or more dynamically-generated webpages of a website to automatically retrieve the HTML code for the at least the portion of the one or more dynamically-generated webpages of the website.
Bedrax teaches wherein the computing instructions, when executed by the one or more processors, further cause the one or more processors to perform a function comprising: using a bot to periodically visit the one or more dynamically-generated webpages of a website to automatically retrieve the HTML code for the at least the portion of the one or more dynamically-generated webpages of the website (see col 3 lines 43 to col 4 line 5, teaches using web crawler to store page data and to maintain crawled documents).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Bedrax to modify Heo, since it would have improve retrieving and maintain periodically the webpage content done by Heo. 

Claims (3 and 13) is/are rejected under 35 U.S.C. 103 as being unpatentable over  Heo, Kwon and Bedrax as applied to claims above, in view of Capon (US 20190034441)

In regards to claims (3 and 13), Heo doesn’t specifically teach wherein using the bot to periodically visit one or more dynamically-generated webpages of the website further comprises: automatically identify modifications of the at least the portion of the first one of the one or more dynamically-generated webpages of the website. 
Capon teaches wherein using the bot to periodically visit one or more dynamically-generated webpages of the website further comprises: automatically identify modifications of the at least the portion of the first one of the one or more dynamically-generated webpages of the website (see para 196; teaches periodic crawling and update mechanism used to identify changes on webpage).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Capon to modify Heo, since it would have improve the system in order to keep the webpages updated for further request of the page. 

Claims (4 and 14) is/are rejected under 35 U.S.C. 103 as being unpatentable over  Heo, Kwon, Bedrax and Capon as applied to claims above, in view of Obata et al. (US 20050165778).

In regards to claims (4 and 14), Heo doest specifically teach using the bot further comprises: using the bot to visit each of the one or more dynamically-generated webpages at least once every six hours to automatically retrieve the HTML code, as updated, for the at least the portion of the first one of the one or more dynamically-generated webpages of the website 
Obata teaches using the bot further comprises: using the bot to visit each of the one or more dynamically-generated webpages at least once every six hours to automatically retrieve the HTML code, as updated, for the at least the portion of the first one of the one or more dynamically-generated webpages of the website (see para 8, crawling pages periodically visited pages in order to check for changes) .
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Obata to modify Heo, since it would have improve retrieving and maintain periodically the webpage content by checking for changes in the content.
Heo doesn’t specifically teach the computing instructions, when executed by the one or more processors, further cause the one or more processors to perform a function comprising: searching the content delivery computer to identify the match between the second requested webpage of the second request and the updated one of the one or more at least partially pre-rendered webpages stored in the content delivery computer.
Kwon teaches when executed by the one or more processors, further cause the one or more processors to perform a function comprising: searching the content delivery computer to identify the match between the second requested webpage of the second request and the updated one of the one or more at least partially pre-rendered webpages stored in the content delivery computer (see para 23, 44, teaches automatically verifying if the stored version of the webpage is up to date and if not, updating a storage of static web pages in order to have the latest updated version for further request. Para 23 teaches providing the static version as required by the requesting device).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Kwon to modify Heo, since it would have improve the system in order to keep the webpages updated for further request of the page. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144




/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144